Simmons, C. J.

l. A medicinal preparation capable of being used as a beverage, and which contains such a percentage of alcohol as that 'if drunk to excess iit will produce intoxication, is within the meaning of an act which prohibits 'the sale of “spirituous, malt or intoxicating liquors” without taking out a specified *312license; and this is true even though the same may contain certain other 'constituents which, either separately or in 'conjunction with 'alcohol, possess useful medicinal properties.
Submitted January 6,
Decided November 21, 1897.
Indictment for selling liquor. Before Judge Sweat. Appling superior court. September term, 1896.
E. D. Q-ralvam, for plaintiff in error. J. W. Bennett, solicitor-general, and Toomer & Reynolds, contra.
2. The sale 'of such a preparation without the prescribed license is unlawful, whether the vendor in making the s'ale intended that it should be used as a medicine or otherwise, and Without reference to the purpose for which it was ‘bought by the purchaser.
3. The verdict was supported hy the evidence, and no error of law was committed.

Judgment affirmed.


All the Justices concurring.